DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshiyama (US 2017/0301597), hereinafter Hoshiyama, in view of Kasahara (US 2019/0284395), hereinafter Kasahara.

Regarding claim 1, Hoshiyama teaches a thermosetting composition (para 1) for use as an underfill material (para 14), the thermosetting composition comprising: 
a mono- or bifunctional acrylic compound (such as dimethacrylates – see para 207; also note that para 57 of applicant’s specification describes such “bifunctional acrylic compound” to be “a compound having two (meth)acryloyl) groups per molecule” and gives dimethaacrylates as examples in para 58); 
a thermo-radical polymerization initiator (such as an organic peroxide  – para 211; also note that para 103 of applicant’s specification describes such “thermos-radical polymerization initator” may contain “an organic peroxide”); 
silica (para 225); and 
an elastomer (para 219), 
the thermosetting composition being liquid (see para 54 which mentions viscosity) and having a property of turning, when cured thermally, into a cured product (para 231). 
		Hoshiyama teaches that the elastomer may be butadiene based (see para 221, 1st sentence) and that a suitable elastomer variation can be selected corresponding to the underfill properties targeted (para 221), but does not teach that the butadiene based elastomer includes “a 1,2-vinyl group”.  Kasahara teaches a similar thermosetting st sentence of Kasahara), especially preventing separation between fillers and resin component is suppressed (para 116 of Kasahara) .  
	Further, Hoshiyama does not teach the cured product having “a relative dielectric constant of 3.2 or less at 25oC and a dielectric loss tangent of 0.013 or less at 25oC”. However, the above recitation is only a statement of the inherent properties of the claimed thermosetting composition. The structure or composition of Hoshiyama (as explained above) is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also see MPEP 2112.01.

Regarding claim 2, Hoshiyama teaches the thermosetting composition for use as an underfill material of claim 1, further comprising a crosslinking aid having three or more radical-polymerizable functional groups per molecule (such as “pentaerythritol triacrylate” described in para 207; noting that this is also listed in “examples of compounds contained in the crosslinking aid” as described in para 98 of applicant’s specification). 

Regarding claims 3-6, they recite properties of the thermosetting composition of claim 1; i.e. “viscosity” in claim 3; “glass transition temperature” in claim 4; the “coefficient of linear thermal expansion” in claims 5-6, under different temperature conditions. As the structure or composition of Hoshiyama (as explained above for claim 1) is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also see MPEP 2112.01.

Regarding claim 7, it recites a semiconductor device which incorporates the underfill material of claim 1.  Hoshiyama teaches the structure of the claimed semiconductor device is conventional and describes it with respect to Figure 17. More specifically, Hoshiyama (refer to Figure 17) teaches a semiconductor device comprising: a board (described as “substrate” in para 2); a semiconductor chip (described as “semiconductor chip” in para 2; see Fig. 17) bonded facedown (see Fig. 17b) onto the board; and a sealant (described as “underfill” in para 2) configured to seal a gap (see Figure 17f) between the board and the semiconductor chip, the sealant being cured. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Hoshiyama to use the above described traditional structure for incorporating an underfill, while further using the sealant being a cured product of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AJAY ARORA/Primary Examiner, Art Unit 2892